15‐2589‐cv (L) 
Kernan v. New York State Depʹt of Fin. Servs., et al. 
                                         
                               UNITED STATES COURT OF APPEALS 
                                    FOR THE SECOND CIRCUIT 
 
                                            SUMMARY ORDER 
                                                                     
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.  CITATION TO A SUMMARY 
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE 
OF APPELLATE PROCEDURE 32.1 AND THIS COURTʹS LOCAL RULE 32.1.1.  WHEN CITING A 
SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE 
FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION ʺSUMMARY ORDERʺ).  A 
PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED 
BY COUNSEL. 
                                                                    
                    At a stated term of the United States Court of Appeals for the Second 
Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in 
the City of New York, on the 2nd day of November two thousand seventeen. 
                     
PRESENT:  DENNY CHIN,  
                    CHRISTOPHER F. DRONEY, 
                                         Circuit Judges, 
                    JANE A. RESTANI, 
                                         Judge.* 
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x 

JAMES M. KERNAN, individually and on behalf of 
all those independent entrepreneurs, small and 
disadvantaged business enterprises, suffering serious, 
permanent and irreparable economic and social injury 
and damage as a result of actions by the Defendants 
to limit, ORISKA CORPORATION, ORISKA 
INSURANCE COMPANY,                                                                                   
 
                     Plaintiffs‐Appellants,                                15‐2589‐cv                    
                                                                           15‐2600‐cv 
                        v.                                                 16‐3643‐cv 
                                                                           16‐3658‐cv 
                                                 
          
         *    Jane A. Restani, Judge for the United States Court of International Trade, sitting 
by designation. 
                                                                                                       

NEW YORK STATE DEPARTMENT OF FINANCIAL 
SERVICES, FKA New York State Department of 
Insurance, BENJAMIN M. LAWSKY, Superintendent 
of New York State Department of Financial Services, 
CHARLES BUZZ SAWYER, Assistant Chief 
Investigator, JAMES MASTERSON, Supervising 
Insurance Examiner, Property Bureau, MICHAEL V. 
IMBRIANO, Principal Insurance Examiner, EUGENE 
BENGER, ESQ., Deputy General Counsel Insurance, 
JON G. ROTHBLATT, ESQ., former Principal 
Counsel, JEFFREY A. STONEHILL, ESQ., Hearing 
Officer, HOWARD D. MILLS, III, former 
Superintendent, UNITED STATES OF AMERICA, as 
their several interests may appear, PAUL 
DEROBERTIS, CHRISTINE GRALTON, BERTRAM 
A. HOROWITZ, BERTRAM HOROWITZ, INC., 
GLORIA HUBERMAN, THOMAS HURLEY, SHEIK 
MOHAMED,  

                    Defendants‐Appellees, 

MICHAEL A. MARK, Investigator, BETH COHEN, 
ESQ., Associate Attorney, EDWARD R. BROTON, 
Assistant United States Attorney, JAMES HANSON, 
KEVIN MCCARTY, ROBIN WESCOTT, Individually, 
and collectively, alone and in concert with present 
and former associates and other still unidentified 
parties, ANDREW BORON, Director of the Illinois 
Department of Insurance, PATRICK HUGHES, 
Deputy Director of the Illinois Office of the Special 
Deputy, ILLINOIS OFFICE OF THE SPECIAL 
DEPUTY, ILLINOIS DEPARTMENT OF 
INSURANCE, FLORIDA OFFICE OF INSURANCE 
REGULATION,  

                    Defendants. 

‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x     

FOR PLAINTIFFS‐APPELLANTS:                                   LEIGHTON R. BURNS, Kernan and Kernan, 
                                                             P.C., Utica, New York. 


                                                                 2
                                                                                                          

 
FOR DEFENDANTS‐APPELLEES:                           ANDREW RHYS DAVIES, Assistant Solicitor 
                                                    General (Barbara D. Underwood, Solicitor 
                                                    General, Steven C. Wu, Deputy Solicitor 
                                                    General, on the brief), for Eric T. Schneiderman, 
                                                    Attorney General, State of New York, New 
                                                    York, New York. 
 
                        Appeal from the United States District Court for the Eastern District of 

New York (Seybert, J.).  

                        UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

ADJUDGED, AND DECREED that the judgment and order of the district court are 

AFFIRMED. 

                        Plaintiffs‐appellants James M. Kernan, Oriska Corporation, and Oriska 

Insurance Company appeal from a July 27, 2015 judgment of the district court 

dismissing their amended complaint with prejudice and a September 29, 2016 order of 

the district court denying their second motion to supplement the record on appeal.1  

The amended complaint alleges, inter alia, that defendants‐appellees the New York State 

Department of Financial Services (ʺNYSDFSʺ), the Superintendent of NYSDFS, and 

thirteen other individuals currently or formerly affiliated with NYSDFS discriminated 

against potential customers of plaintiffsʹ insurance business and conspired to violate 




                                                 
            1  The appeals of Kernan and the Oriska entities from the judgment (15‐2589‐cv, 15‐
2600‐cv) and from the order denying their motion to supplement the record on appeal (16‐3643‐
cv, 16‐3658‐cv) have been consolidated, and this order disposes of all four appeals.   


                                                       3
                                                                                                       

plaintiffsʹ constitutional rights.  We assume the partiesʹ familiarity with the facts, 

procedural history, and issues on appeal. 

                        The facts are drawn from plaintiffsʹ allegations in the complaint, which we 

accept as true, and augmented by a series of federal and state proceedings related to 

Kernanʹs ban from engaging in the business of insurance, of which we may and do take 

judicial notice.  See Tellabs, Inc. v. Makor Issues & Rights, Ltd., 551 U.S. 308, 322 (2007).  

Kernan owns and controls both Oriska Insurance Company and Oriska Corporation 

(together, ʺOriskaʺ).  In March 2009, Kernan pled guilty in the District Court for the 

Northern District of New York to violating 18 U.S.C. § 1033(e)(1)(B), which prohibits 

individuals from knowingly and willfully permitting convicted felons to engage in the 

insurance business.  In January 2010, he was sentenced principally to five yearsʹ 

probation and fined $250,000.2     

                        Kernanʹs conviction barred him from engaging in the insurance business 

in a particular state absent consent by the stateʹs insurance regulator.  See 18 U.S.C. 

§§ 1033(e)(1)(A) and (e)(2).  In February 2013, NYSDFS, New York Stateʹs insurance 

regulator, denied Kernanʹs application for consent to engage in the business of 

insurance in New York.  Plaintiffs filed a challenge to the determination pursuant to 

N.Y. C.P.L.R. Article 78 in New York state court, which is still pending.  That same 


                                                 
            2 Kernanʹs appeal from the denial of his 2014 petition for a writ of coram nobis in 
connection with this conviction is pending before this court.  See Kernan v. United States, No. 17‐
1113‐cv. 


                                                      4
                                                                                                 

month, NYSDFS also issued an ʺimpairment orderʺ prohibiting Oriska from issuing 

insurance policies until its capital stock and policyholder surplus were sufficient to 

cover its liabilities.  The Supreme Court, Oneida County dismissed Oriskaʹs petition to 

annul the impairment order in May 2014.   

              On June 4, 2013, plaintiffs filed the complaint in this action, alleging that 

NYSDFS and its employees targeted plaintiffs for improper investigation and 

prosecution.  Plaintiffsʹ amended complaint asserts (1) claims under Title VI of the Civil 

Rights Act of 1964 (ʺTitle VIʺ), 42 U.S.C. § 2000d et seq., and the Equal Protection Clause 

on behalf of a class of ʺminority, women, veteran, and disabled business enterprisesʺ 

that were unable to access Oriskaʹs products as a result of Kernanʹs bar from the 

insurance industry, Supp. Appʹx 1; (2) a conspiracy claim, alleging that defendants 

conspired to violate plaintiffsʹ constitutional rights; (3) a constitutional challenge to 18 

U.S.C. § 1033, the basis for Kernanʹs 2009 conviction; and (4) an Article 78 claim to set 

aside NYSDFSʹs denial of consent to Kernan engaging in the insurance business in New 

York.   

              The district court granted defendantsʹ motion to dismiss the complaint in 

July 2015.  The district court concluded that plaintiffs lacked standing to bring claims on 

behalf of minority‐owned businesses and failed to state a claim of conspiracy or as to 

the unconstitutionality of 18 U.S.C. § 1033.  Because plaintiffsʹ federal claims warranted 




                                              5
                                                                                                           

dismissal, the district court declined to exercise supplemental jurisdiction over the 

Article 78 claim.  This timely appeal followed.3   

                       In April 2016, after filing notices of appeal, plaintiffs filed a motion in the 

district court to supplement the record on appeal to include an email from NYSDFS to 

Kernan, sent after the dismissal of the amended complaint, regarding his request under 

New Yorkʹs Freedom of Information Law.  The district court denied the motion because 

the email had not been before the district court and was not a proper subject of judicial 

notice.  Plaintiffs timely appealed the denial of the motion, and the appeals have been 

consolidated for this courtʹs consideration.

                       We review de novo the district courtʹs grant of a motion to dismiss.  MGM 

Resorts Intʹl Glob. Gaming Dev. v. Malloy, 861 F.3d 40, 44 (2d Cir. 2017); Carlin v. Davidson 

Fink LLP, 852 F.3d 207, 212 (2d Cir. 2017).  To survive a motion to dismiss under Rule 

12(b)(6), a complaint must contain factual allegations that, accepted as true, are 

sufficient ʺto state a claim to relief that is plausible on its faceʺ; ʺ[t]hreadbare recitals of 

the elements of a cause of action, supported by mere conclusory statements, do not 

suffice.ʺ  Carlin, 852 F.3d at 212 (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) 

(internal citation marks omitted)). 




                                                 
           3   Plaintiffs do not appeal the district courtʹs decision not to exercise supplemental 
jurisdiction over their Article 78 claim.   


                                                       6
                                                                                                 

    
       1.     Discrimination claims 

              Plaintiffs allege that, by refusing to consent to plaintiffsʹ participation in 

the insurance industry, NYSDFS discriminated against minority‐owned businesses 

wanting to buy insurance from Oriska, in violation of Title VI and the Equal Protection 

Clause.  These claims fail because plaintiffs lack standing to assert the rights of this 

purported class of potential customers.   

              To have Article III standing to bring a claim, a plaintiff must demonstrate 

ʺ(1) injury‐in‐fact, which is a ʹconcrete and particularizedʹ harm to a ʹlegally protected 

interestʹ; (2) causation in the form of a ʹfairly traceableʹ connection between the asserted 

injury‐in‐fact and the alleged actions of the defendant; and (3) redressability, or a non‐

speculative likelihood that the injury can be remedied by the requested relief.ʺ   W.R. 

Huff Asset Mgmt. Co., LLC v. Deloitte & Touche LLP, 549 F.3d 100, 106‐07 (2d Cir. 2008) 

(quoting Lujan v. Defs. of Wildlife, 504 U.S. 555, 560‐61 (1992)).  As to the injury 

requirement, ʺa plaintiff must have personally suffered an injury,ʺ id. at 107, because 

ʺ[t]he Art[icle] III judicial power exists only to redress or otherwise to protect against 

injury to the complaining party,ʺ id. (quoting Warth v. Seldin, 422 U.S. 490, 499 (1975)). 

              Plaintiffs do not allege that they are members of the class or that they have 

been injured by NYSDFSʹs discrimination.  Instead, they attempt to rely on injuries 

ʺsuffered by other, unidentified members of the class . . . [that] they purport to 

represent.ʺ  Lewis v. Casey, 518 U.S. 343, 357 (1996).  Accordingly, because the named 


                                               7
                                                                                                          

plaintiffs have not alleged that they were personally injured under Title VI and the 

Equal Protection Clause, their discrimination claims must be dismissed for lack of 

standing.  See W.R. Huff Asset Mgmt., 549 F.3d at 110.4 

            2.          18 U.S.C. § 1033 

                        Next, plaintiffs challenge the constitutionality of 18 U.S.C. § 1033(e)(1)(A) 

as it applies to Kernan.  As an initial matter, plaintiffsʹ theory that Congress did not 

intend § 1033ʹs statutory bar to apply to individuals convicted of the strict liability 

offense in § 1033(e)(1)(B) is belied by the plain language of the statute.  Section 

1033(e)(2) provides that ʺ[a] person described in paragraph (1)(A) may engage in the 

business of insurance or participate in such business if such person has the written 

consent of any insurance regulatory official authorized to regulate the insurer.ʺ  Section 

1033(e)(1)(A), in turn, provides that:  

           Any individual who has been convicted of any criminal felony involving 
           dishonesty or a breach of trust, or who has been convicted of an offense under 
           this section, and who willfully engages in the business of insurance whose 
           activities affect interstate commerce or participates in such business, shall 
           be fined as provided in this title or imprisoned not more than 5 years, or 
           both. 

18 U.S.C. § 1033(e)(1)(A) (emphasis added).  Plaintiffs do not dispute that Kernan was 

convicted under § 1033(e)(1)(B), i.e., ʺan offense under this sectionʺ; thus, the bar applies 

to Kernan by operation of the statute.  Furthermore, plaintiffs offer no other explanation 


                                                 
            4  This deficiency is not remedied by the proposed second amended complaint, as 
discussed further below. 


                                                       8
                                                                                                  

of how the statute violates any of Kernanʹs constitutional rights, or why NYSDFS would 

be liable for a federal prosecution under the statute in question.  Accordingly, the 

district court properly dismissed this claim. 

       3.     Conspiracy 

              Plaintiffsʹ fourth claim alleges that defendants ʺconspired and agreed to 

restrain for an unlawful purpose and prohibit lawful operations by Plaintiffs.ʺ   Supp. 

Appʹx 19.  To bring a § 1983 conspiracy claim, a plaintiff must allege ʺ(1) an agreement 

between two or more state actors . . . ; (2) to act in concert to inflict an unconstitutional 

injury; and (3) an overt act done in furtherance of that goal causing damages.ʺ  Pangburn 

v. Culbertson, 200 F.3d 65, 72 (2d Cir. 1999).  Plaintiffs allege in conclusory fashion that 

the state regulators and the federal government worked together to ʺsnuff outʺ Oriska, 

Supp. Appʹx 15, but include no facts from which we can infer the existence of such an 

agreement.  Additionally, as noted above, the amended complaint does not specify 

which of plaintiffsʹ constitutional rights defendants conspired to violate.  Nor does the 

amended complaint allege what acts were taken in furtherance of such scheme.  

Without any underlying facts to set forth the nature of the alleged conspiracy, the claim 

must be dismissed.  See Gallop v. Cheney, 642 F.3d 364, 369 (2d Cir. 2011) (ʺIt is well 

settled that claims of conspiracy ʹcontaining only conclusory, vague, or general 

allegations of conspiracy to deprive a person of constitutional rights cannot withstand a 

motion to dismiss.ʹʺ (citation omitted)).  



                                               9
                                                                                                   

       4.     Due process 

              On appeal, plaintiffs argue that they also asserted a due process claim in 

the amended complaint.  Any due process claim asserted by plaintiffs fails due to a total 

lack of factual allegations to support such a claim.  Furthermore, NYSDFS afforded 

Kernan notice and the opportunity to be heard prior to both the denial of consent to 

operate in the business of insurance and the impairment order.  Accordingly, to the 

extent plaintiffs allege that defendants violated their due process rights, such claim was 

properly dismissed by the district court. 

       5.     Leave to amend 

              This Court ʺordinarily review[s] a district courtʹs denial of a motion to 

amend the pleadings for abuse of discretion.ʺ  AEP Energy Servs. Gas Holding Co. v. Bank 

of Am., N.A., 626 F.3d 699, 725 (2d Cir. 2010).  Plaintiffsʹ proposed second amended 

complaint added six new plaintiffs who, according to plaintiffs, cure any standing 

defects due to their ʺassociations with Oriska.ʺ  Appellantsʹ Br. at 20.  Plaintiffs have not 

alleged, however, that any of the new proposed plaintiffs previously bought or planned 

to buy insurance from Oriska.5  Because leave to amend need not be granted where the 

proposed amendments would be futile, Krys v. Pigott, 749 F.3d 117, 134 (2d Cir. 2014), 



                                                 
5           Although the proposed second amended complaint sought to add two entities that had 
purportedly entered memoranda of understanding to secure bonding from Oriska, neither 
entity was a contractor who could have benefitted from such bonding, and neither cured the 
complaintʹs standing problem.  


                                              10
                                                                                                     

we conclude that the district court acted within its discretion in denying plaintiffs leave 

to amend again their complaint.   

       6.      Documents outside the record on appeal 

               Finally, we review the district courtʹs decision not to supplement the 

record on appeal or take judicial notice of a document for abuse of discretion.  United 

States v. Apple Inc., 787 F.3d 131, 139 n.3 (2d Cir. 2015); Staehr v. Hartford Fin. Servs. Grp., 

Inc., 547 F.3d 406, 424 (2d Cir. 2008). 

               We identify no abuse of discretion in the district courtʹs denial of plaintiﬀsʹ 

motion to supplement the record on appeal with or to take judicial notice of the April 

2016 email from NYSDFS to Kernan.  To the extent plaintiﬀs ask this court to take 

judicial notice of the email or supplement the record on appeal with the email, we 

decline to do so.  The email is not a proper subject of judicial notice.  Furthermore, 

ʺabsent extraordinary circumstances, federal appellate courts will not consider rulings 

or evidence which are not part of the trial record.ʺ Intʹl Bus. Machs. Corp. v. 

Edelstein, 526 F.2d 37, 45 (2d Cir. 1975) (per curiam).  No such circumstances are 

presented here, where no new allegations based on the email could cure plaintiﬀsʹ 

conspiracy claim.   

               We have considered all of plaintiﬀsʹ remaining arguments and conclude 

they are without merit.  Accordingly, we AFFIRM the judgment of the district court.  

                                             FOR THE COURT: 
                                             Catherine OʹHagan Wolfe, Clerk 


                                               11